Citation Nr: 1643991	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  09-26 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a chronic lung disability, claimed as pneumonia.

2.  Entitlement to service connection for depression, claimed as secondary to a chronic lung disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1955 to November 1957.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).

This matter was originally before the Board on appeal from an April 2008 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO); the matter is now in the jurisdiction of the Los Angeles, California, RO.

In a March 2015 decision by the undersigned, the Board, inter alia, denied the Veteran's claims of service connection for a lung disability and depression.  The Veteran appealed that decision to the Court, resulting in a November 2015 Joint Motion for Remand (JMR) by the parties.  The JMR found that the diagnosis of asthma in the record was within the scope of the lung disorder claim and that the depression claim was inextricably intertwined with the lung disorder claim.  A December 2015 Court Order remanded the matter for compliance with the instructions in the JMR.  The Board then remanded the matter of the lung disability for further development.

Since the most recent Supplemental Statement of the Case, the Veteran has submitted additional statements and the Veteran's representative submitted a waiver of initial RO review of the evidence in an Informal Hearing Presentation dated in October 2016.

The issue of service connection for seizure disorder had been remanded by the Board in November 2015.  Subsequently, the claim was granted in an August 2016 rating decision.  Therefore, that issue is no longer before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran has a current diagnosis of a lung condition that is related to an event, injury, or disease in service.

2.  The preponderance of the evidence is against a finding that the Veteran has a current diagnosis of a psychiatric disorder, including depression, that is related to an event, injury, or disease in service or a service-connected disorder.


CONCLUSIONS OF LAW

1.  Service connection for a chronic lung disability is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 

2.  Service connection for an acquired psychiatric disorder, to include depression, is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs) and some of his service personnel records have been determined to be unavailable.  Therefore, VA has a heightened duty to assist him in developing evidence to substantiate his claims.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  In this regard, his post-service treatment records were secured, a VA examination and medical opinion was obtained, and he was afforded the opportunity to give testimony before the Board.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of: A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including psychoses) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time (one year for psychoses) following discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Likewise, certain chronic diseases, including psychoses, may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  To establish entitlement to service connection on a secondary basis, there must be competent medical evidence of record establishing that a current disability is proximately due to or the result of a service-connected disability.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran has generally contended that he has a lung condition and a psychiatric disorder due to exposure to mustard gas in service.  Claims based on the chronic effects of exposure to mustard gas are governed by the provisions of 38 C.F.R. § 3.316.  Those provisions are as follows: 

(a) Except as provided in paragraph (b) of this section, exposure to the specified vesicant agents during active military service under the circumstances described below, together with the subsequent development of any of the indicated conditions, is sufficient to establish service connection for that condition:

(1) Full-body exposure to nitrogen or sulfur mustard during active military service together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, or the following cancers: nasopharyngeal, laryngeal, lung (except mesothelioma), or squamous cell carcinoma of the skin.

(2) Full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma, or chronic obstructive pulmonary disease.

(3) Full-body exposure to nitrogen mustard during active military service together with the subsequent development of acute nonlymphocytic leukemia.

(b) Service connection will not be established under this section if the claimed condition is due to the veteran's own willful misconduct, or if there is affirmative evidence that establishes a nonservice-related supervening condition or event as the cause of the claimed condition.  38 C.F.R. § 3.316.

For claims involving exposure to mustard gas, the Veteran must prove evidence of in-service exposure, and a diagnosis of current disability, but is relieved of the burden of providing medical evidence of a nexus between the current disability and his in-service exposure.  Rather, that nexus is presumed if the other conditions are met subject to the regulatory exceptions in 38 C.F.R. § 3.316(b).  38 C.F.R. § 3.316; see also Pearlman v. West, 11 Vet. App. 443, 446 (1998).

In this case, the Veteran contends that he was exposed to "chemicals" and mustard gas when he was stationed at Fort McClellan in service.  He reports he participated in an "experimental study to evaluate results of [mustard gas]-it was injected into his skin."  However, although his service records include a certificate of completion from the First Chemical Entry Course at Fort McClellan, Alabama, in April 1956, the record does not show that the Veteran was exposed to mustard gas.  Notably, in March 2008, there was a negative response from the Department of Defense Mustard gas database, indicating that there was no evidence that the Veteran was exposed to mustard gas.

The Board finds that the Veteran's recollections as to chemical exposure, including mustard gas exposure in service, are not credible as they are inconsistent with the mustard gas database maintained by the Department of Defense.  In any event, the Veteran has not specifically reported the "full body exposure" that is a prerequisite for mustard gas benefits per 38 C.F.R. § 3.316.

Considering the above, the Board finds that the Veteran did not experience full-body exposure to mustard gas/Lewisite and is not entitled to service connection for a lung condition on a presumptive basis pursuant to 38 C.F.R. § 3.316.

Even if a Veteran is not entitled to presumptive service connection for a disease claimed as secondary to mustard gas exposure, VA must also consider the claim on a direct service-connection basis.  When a disease is first diagnosed after service but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Lung Condition

July 2008 VA treatment records indicate that the Veteran was diagnosed with asthma, based on pulmonary function testing (PFT).  Additional treatment records (added to the record since the March 2015 Board decision) indicate notations of a history of COPD or possible COPD.  For example, one record assessed "possible chronic cough w/ asthma vs bronchitis vs COPD and possible GERD component."  See, March 2010 VA treatment record.  Therefore, on remand, the Veteran was provided with a VA examination to address the question of whether it is as likely as not that any current chronic lung disability is related to his active service.

The Veteran underwent a contracted VA examination in July 2016.  The Veteran was diagnosed with asthma by the examiner.  The Veteran stated that in 1955 he was exposed to Mustard Gas.  He also reported that in 1956, while in England, he developed subacute onset of chest pains, shortness of breath, fever and chills, as well as a productive cough.  He said he was hospitalized and treated for toxic pneumonia.  The Veteran reported that since that incident he has had recurrences over the years and had to be hospitalized on a number of occasions for respiratory conditions with recurrent night sweats.

The examination report notes that the Veteran uses an inhaled bronchodilator therapy and an inhalational anti-inflammatory medication.  The Veteran has not had any asthma attacks with episodes of respiratory failure in the past 12 months.  Also, the Veteran has not had any physician visits for required care.

X-rays were taken in July 2016 and showed normal results.  A pulmonary function testing (PFT) was also performed.  The results were: FVC was 94% predicted; FEV-1 was 107 % predicted; and FEV-1/FVC was 108% predicted.  Post-bronchodilator results were: FVC was 94% predicted; FEV-1 was 116 % predicted; and FEV-1/FVC was 123% predicted.

At the examination the Veteran was not diagnosed with any other respiratory condition, including COPD, chronic bronchitis, or pneumonia.  The examiner noted that the Veteran has asthma with an unknown etiology.  The examiner relied, in part, on the fact that the X-ray and PFT were within normal limits.  The examiner noted that the "X-ray did not show any evidence of infection to include pneumonia."

Earlier, a November 2009 treatment record noted the Veteran suffers from a combination of allergies and asthma.  In a July 2008 note the Veteran indicated that he was diagnosed with chronic bronchitis and asthma ten years before.  In some of the treatment records it is noted that the Veteran claimed that he was exposed to Mustard Gas and that his lung problems were the result of that exposure.  However, none of the treatment providers offered any opinion on etiology for any current lung conditions.

Following a review of the record, the preponderance of the evidence is against a finding that the Veteran has a chronic lung disability that is related to service.  The contracted VA examiner's conclusions are based upon an accurate factual foundation and supported by sound reasoning.  The conclusion was based upon factors featuring the known pertinent medical principles, the details of the configuration of the current lung condition, the details of the Veteran's history, and the identification of more likely etiologies.  Accordingly, the opinion is highly probative.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  There is no adequate medical opinion or other competent medical evidence to the contrary, and the Board finds that the uncontradicted medical opinion is persuasive.  

The disagreements between the Veteran and the contracted VA examiner feature essentially medical questions which the Veteran is not shown to be competent to resolve.  The Board acknowledges that laypersons are competent to provide evidence of matters within their personal knowledge, like difficulty breathing.  See e.g., Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the source and etiology of a chronic lung condition falls outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

Depression

Regarding depression, the JMR noted that the claim for service connection was intertwined with the claim for service connection for a lung condition.  The Veteran has claimed that mustard gas exposure led to a psychiatric disorder.  As discussed above, the preponderance of the evidence is against a finding that the Veteran was ever exposed to mustard gas.  Further, regarding whether depression is related to a lung condition, as a matter of law, the Veteran is not entitled to service connection on a secondary basis for depression because he is not service connected for any lung condition.

The Board notes that an October 1990 record notes that the Veteran was very depressed due to his job situation and was diagnosed with major depression.  Since this time and until March 2015, records have only showed a history of depression and the Veteran has specifically denied having depression and depression screens have been negative.  For example, in October 2014, following a mental health screening it was noted that the Veteran had "no mental health condition requiring further intervention."  And in April 2013 he denied depression.

However, in March 2015, the Veteran requested to start medication for depression.  He reported having increased stress.  Then, in a November 2015 primary care physician note, the following mental health history was noted: "[history of] depression, diagnosed in 1983, was on disability for depression in 1986 for 1 year and was in therapy with medications.  Stopped medications for depression in 1993 when he retired and stress from work resolved; he was in a law suit with the school district that was very stressful.  No [history or] hospitalizations for depression and denies past or current" history of homicidal or suicidal ideation.

While there is some evidence of current complaints of depression, there is no medical evidence or opinion linking any current mental health condition with service.  In fact, since getting out of service in 1957, the Veteran's post-service treatment records specifically show that his later developed depression was related to work and work-related stressors.

The RO did not arrange for a VA examination or secure a medical opinion with respect to the claim of service connection for depression.  Absent any competent (medical) evidence suggesting that the Veteran has a current disability that may be related to his service or a service-connected disability, an examination to secure a medical nexus opinion in these matters is not necessary, as even the low standard endorsed by the U.S. Court of Appeals for Veterans Claims in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).

The Board has considered the Veteran's lay statements to the effect that he has depression due to service.  However, although he is competent to testify to symptoms, the diagnosis of depression and explanation of its etiology cannot be established by lay self-observation because such specific opinions are established by clinical findings evaluated by a person with the specialized knowledge, training, or experience to assess their significance.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Therefore, the Veteran's description of the etiology of his depression has no probative value.

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran now has (or at any time during the appeal period has had) depression related to service.  Accordingly, the appeal in this matter must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for a lung disability is denied.

Service connection for an acquired psychiatric disability, to include depression, is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


